Citation Nr: 0814560	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  94-12 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected sinusitis.  

2.  Entitlement to an initial compensable rating for the 
service-connected eczema of the hands.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his wife.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from June 1971 to 
June 1993.  

This matter originally came before the Board on appeal from 
an August 1993 rating decision by the RO in Montgomery, 
Alabama.  Jurisdiction was subsequently transferred to the RO 
in Columbia, South Carolina.  

The veteran and his wife testified in June 2000 before a 
Veterans Law Judge who is no longer in the Board's employ.  
The veteran was advised of his entitlement to another 
hearing, but he advised the Board in September 2003 that he 
did not desire another hearing.  

The Board previously remanded the case to the RO for further 
development in October 2000, February 2004 and May 2006.  

The issue of initial rating for the service-connected eczema 
of the hands is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The Board will 
notify the veteran when further action is required on his 
part.  


FINDINGS OF FACT

The veteran has formally withdrawn his appeal in regard to 
the issue of initial evaluation for the service-connected 
sinusitis prior to a final decision by the Board.  



CONCLUSION OF LAW

Because of the withdrawal of the veteran's appeal, the Board 
has no jurisdiction to adjudicate the merits of the claim for 
increased initial rating for the service-connected sinusitis.  
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 20.204 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As discussed hereinbelow, the veteran expressed his intention 
to withdraw his current appeal for initial evaluation for 
sinusitis in writing.  The Board finds this statement to be 
clear and unambiguous.  The withdrawal of a claimant's appeal 
is deemed a withdrawal of the Notice of Disagreement and 
Substantive Appeal as to all issues to which the withdrawal 
applies. 38 C.F.R. § 20.204(c).  

The August 1993 rating decision on appeal granted service 
connection for sinusitis, rated as noncompensable effective 
from July 1, 1993.  The same rating decision granted service 
connection for right knee disorder (rated as 10 percent 
disabling) and eczema of the hands (rated as noncompensable), 
also effective from July 1, 1993.  

The veteran's September 1993 Notice of Disagreement (NOD) 
disagreed with the evaluations for the service-connected 
sinusitis and eczema of the hands.  The RO issued a Statement 
of the Case (SOC) in December 1993 addressing those two 
issues.  

The veteran's Substantive Appeal, filed in January 1994, 
appealed both issues listed in the SOC.  

A rating decision in September 1995 increased the initial 
rating for the service-connected sinusitis to 10 percent; a 
concurrent Supplemental SOC (SSOC) continued the issue of 
entitlement to an initial rating in excess of 10 percent on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 
same SSOC continued the current noncompensable initial rating 
for eczema of the hands.  

Thereafter, the issue of initial rating for the service-
connected eczema of the hands disappears.  

The issue of rating for sinusitis continued to be developed 
as shown in the veteran's testimony before the Board in June 
2000, the Board's remand in October 2000, the SSOC of 
February 2003, the Board's remand of February 2004, the SSOCs 
of December 2005 and January 2006, the Board's remand of May 
2006, and the SSOC of August 2007, all of which addressed the 
issue of evaluation for service-connected sinusitis but 
omitted the issue of evaluation for eczema.  

On careful review of the veteran's November 2007 letter, the 
Board finds that he clearly and unambiguously intended to 
only withdraw his appeal regarding the issue of initial 
rating for the service-connected sinusitis.  

Because the veteran has withdrawn his appeal on that claim, 
and therewith his NOD and his Substantive Appeal, the Board 
is without jurisdiction or authority to further adjudicate or 
address the veteran's claim on the merits.  38 C.F.R. 
§§ 20.201, 20.202.  The appeal thus is dismissed without 
prejudice.  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any future 
appealed claim as to the issues withdrawn (with Notice of 
Disagreement and, after a Statement of the Case is issued, a 
new substantive appeal), provided such filings would be 
timely if the appeal withdrawn had never been issued.  See 
38 C.F.R. § 20.204(c).  


ORDER

The appeal as to the claim for increased initial rating for 
the service-connected sinusitis is dismissed.  


REMAND

As noted, the veteran filed a Substantive Appeal in regard to 
two issues from the August 1993 RO rating decision: initial 
evaluation for sinusitis and initial evaluation for eczema of 
the hands.  He has withdrawn the claim for evaluation for 
sinusitis, but not the claim for evaluation for eczema; the 
claim for evaluation for eczema accordingly continues to be 
active on appeal.  

The RO has not adjudicated the issue of evaluation for eczema 
since March 1998.  The rating criteria for disabilities of 
the skin were amended effective on August 30, 2002.  The 
Board finds that the claim must be remanded to the RO for 
adjudication under the old and new rating criteria as 
appropriate prior to further appellate review.  

Further, there has been no development of the claim since the 
SSOC in March 1998, to include notice and assistance as 
required by VCAA.  

Finally, given the antiquity of this issue, the veteran must 
be afforded a VA medical examination of the skin to determine 
the current level of disability.  

The veteran is hereby advised that failure to report to the 
scheduled examination(s) may result in denial of the claim.  
See 38 C.F.R. § 3.655.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant or the death of an immediate family member.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2007); 38 C.F.R. § 3.159 
(2007).  

However, identification of specific actions requested on 
remand does not relieve the RO of the responsibility to 
ensure full compliance with VCAA and its implementing 
regulations.  Specifically, the RO should advise the veteran 
of the elements required to establish entitlement to service 
connection per Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), and should also advise the veteran to send VA all 
evidence in his possession not already of record that is 
relevant to his claim.  

Hence, in addition to the actions requested hereinabove, the 
RO should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the claim on appeal.  

Accordingly, this remaining matter is hereby REMANDED to the 
RO for the following actions:

1.  The RO should send to the veteran a 
letter advising him of the elements 
required to support entitlement to 
increased rating and of the respective 
obligations of VA and the claimant in 
obtaining evidence.  The letter should 
advise the veteran to provide VA with any 
evidence in his possession relevant to 
his claim that is not already of record.  

Whether or not the veteran responds, the 
RO should obtain any VA treatment records 
relating to the claimed disability that 
are not already of record in the claims 
file.  

2.  The RO should schedule the veteran 
for a VA examination of the skin at an 
appropriate VA medical facility.  The 
entire claims file, including service 
treatment records (STR), must be made 
available to the physician designated to 
examine the veteran, and the examiner 
should indicate in the report that the 
entire file was reviewed.  

The examination report should include 
discussion of the veteran's documented 
medical history regarding his service-
connected eczema of the hands as shown 
medical records since July 1993.  

The examination report should also 
discuss the veteran's subjective 
assertions regarding the history and 
symptomology of his eczema since July 
1993.  

All appropriate medical diagnostics 
should be accomplished, and all clinical 
findings should be reported in detail.  

3.  To help avoid future remand, the RO 
must ensure that the required actions have 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, corrective action should 
be undertaken before the claims file is 
returned to the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

4.  After completing the required 
actions, and any additional notification 
and/or development deemed warranted, RO 
should adjudicate the veteran's claim for 
initial evaluation for eczema of the 
hands in light of all pertinent evidence 
and legal authority.  The RO should 
specifically apply the old and new rating 
criteria for disabilities of the skin as 
appropriate, and should consider "staged 
ratings" as appropriate.  See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999); 
see also Hart v. Mansfield, 21 Vet. App. 
505 (2007).  

If any benefit sought on appeal is not 
granted, the RO should furnish to the 
veteran an appropriate SSOC that includes 
citation to and discussion of all 
additional legal authority considered, as 
well as clear reasons and bases for all 
determinations, and should afford him a 
reasonable opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intention to imply whether the benefits 
requested should be granted or denied.  

The veteran need take no action unless otherwise notified, 
but he may furnish additional evidence and/or argument during 
the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2007).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


